Title: [Thirteenth day of November 1779]
From: Adams, John
To: 


      On the Thirteenth day of November 1779, I had again the melancholly Tryal of taking Leave of my Family, with the Dangers of the Seas and the Terrors of British Men of War before my Eyes, with this additional Aggravation that I now knew by Experience, how serious they were, much better than I had when I embarked in Nantasket Road in 1778. We went to Boston and embarked on Board the Frigate whose Yards were manned, in Honour of the Passengers. We found the Ship crouded, full 350 Sailors, a great number of whom had been recruited in America: and a great many Passengers, among whom were Mr. Jeremiah Allen and Samuel Cooper Johonnot, Grandson of Dr. Cooper.
      I shall not consume much time in the Narration of this second Voyage to Europe though it was attended with as much danger as the first. We met indeed no British Men of War, which in my Estimation were the Worst of all Evils. We had but one very violent Gale of Wind, and that was so much inferiour to those I had encountered the Year before in the Bay of Biscay, in the English Channel and above all in the Gulph Stream, that it appeared to me to have no terror in it. It was nevertheless furious enough to allarm the Officers and People, and their Apprehensions were increased by the foundering or at least by the sudden and final disappearance of a Chasse Maree, that had hitherto sailed under our Convoy from L’Orient. Their Fears as well as mine were increased by another Circumstance, which very seriously threatened destruction to Us all. We had not been two days at Sea before I perceived that the Pumps were going and that a Leak in the Ship was constantly admitting a great deal of Water. At first it was said to be a steady Leak, and not attended with much danger, but it constantly increased from day to day, till our Arrival in Spain. During all the latter part of the Voyage, a large Stream of Water was constantly pouring over each Side into the Sea, from the Pumps which were worked by day and by Night, till all the People on board, Passengers and Officers as well as Seamen were almost exhausted with fatigue. The Sensible was an old Frigate, and her Planks and timbers were so decayed, that one half the Violence of Winds and Waves which had so nearly wrecked the new and strong Ship the Boston the Year before, would have torn her to pieces. Or had We been chased by a superiour British Force, and obliged to spread all our Sails, it is highly probable that the Leak would have been increased and the Ship foundered.
     